Citation Nr: 0724150	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-03 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a prostate 
condition.

2.  Entitlement to service connection for asbestosis.  

3.  Entitlement to service connection for irritable bowel 
syndrome. 

4.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1968 to February 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2004 and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In those decisions, the RO 
denied service connection for a back condition, irritable 
bowel syndrome, a prostate condition, and asbestosis; as well 
as additional claims not currently on appeal.  In April 2006 
the veteran testified before the undersigned Veterans Law 
Judge.  

In March 2007, the Board remanded the claim for further 
development.  As will be explained below, the Board finds 
that the requested development has not been fully undertaken.  
Thus, the issues of entitlement to service connection for a 
prostate condition, asbestosis, and a back condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

Irritable bowel syndrome did not first manifest during 
service, and is not related to a disease or injury in 
service.


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107(West 2002); 38 
C.F.R. § 3.303(2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, lay statements submitted by the veteran in 
support of his claim, an October 2004 VA compensation and 
pension examination report, an April 2004 private physician's 
statement, private treatment records, and VA medical records. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Factual Background

The veteran seeks service connection for irritable bowel 
syndrome, which he contends first manifested in service.  
During his April 2006 Board hearing, the veteran testified 
that he believes he contracted a parasite while laying in 
stagnant water in Vietnam. The veteran stated that his 
irritable bowel syndrome caused gastrointestinal distress and 
frequent trips to the bathroom during service. 

The veteran's October 1967 personal report of medical history 
notes a history of frequent indigestion and stomach trouble.  
His enlistment examination is not of record.  The veteran did 
not complain of or seek treatment for any gastrointestinal 
disorders during active service.  Although the veteran 
complained of frequent indigestion at separation from service 
in February 1970, no gastrointestinal disorders were noted on 
examination.  He specifically denied having, or ever having 
had, intestinal trouble.

Of record is an April 2004 medical opinion statement from the 
veteran's physician, Dr. A. D. W.  Dr. A. D. W. reported that 
the veteran has been receiving treatment for irritable bowel 
syndrome and peptic ulcer disease since 1998.  Dr. A. D. W. 
stated that the veteran's diagnoses date back to service.  
The veteran has also submitted March 2003, May 2003, and June 
2003 lay statements from three soldiers who served with him 
and recall his frequent trips to the bathroom.  Further, the 
veteran submits a lay statement from an employer who recalls 
the veteran's frequent need to use the restroom in 1971-1972, 
approximately one year after separating from service.  
Finally, the veteran submits three letters from family 
members, who also recall his recurrent complaints of 
gastrointestinal distress and the necessity of frequent trips 
to the restroom within a year of separating from service.  

The veteran underwent a VA compensation and pension 
examination in October 2004.  He reported that he experienced 
daily episodes of diarrhea while in Vietnam, which he related 
to stress.  The veteran stated that he currently experiences 
loose bowel movements four times a day.  He does not have any 
constipation.  He reported that certain foods, such as 
lettuce, worsen his diarrhea. The veteran also indicated that 
stress aggravates his condition and results in increased 
diarrhea and abdominal discomfort. The veteran reported that 
he manages his condition with a high fiber diet and over-the-
counter medication.  The VA examiner diagnosed irritable 
bowel syndrome, although an opinion regarding etiology was 
not reached. 

Analysis

Competent medical evidence establishes that the veteran has a 
current diagnosis of irritable bowel syndrome, manifested by 
symptoms of frequent diarrhea and gastrointestinal distress. 
However, after careful review of the evidence of record, the 
Board concludes that the veteran's irritable bowel syndrome 
was not incurred in service and is not related to service.  
In this regard, the Board notes that there is no medical 
evidence of an injury or illness in service.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001). In 
determining whether lay evidence is satisfactory, the Board 
may consider the demeanor of the witness, internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran. See Dalton v. 
Nicholson, No. 04- 1196 (U.S. Vet. App. Feb. 16, 2007); 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board concludes that the evidence of record is against 
the veteran's claim that irritable bowel syndrome first 
manifested in service.  Of record are lay statements from 
soldiers who served with the veteran in Vietnam who recollect 
his frequent complaints of gastrointestinal distress and 
frequent trips to the bathroom. The veteran and his lay 
witnesses attest to his experiencing symptoms of such 
severity that his ability to perform his occupational duties 
was disrupted on a daily basis.  However, the medical 
evidence of record indicates the veteran did not complain of 
or seek medical treatment for frequent diarrhea or 
gastrointestinal distress during service and there is no 
evidence that he was diagnosed with a gastrointestinal 
disorder.  Moreover, he specifically denied, in connection 
with his separation examination, having, or ever having had, 
intestinal trouble.  Since the lay statements submitted in 
support of the claim are contradicted by the medical evidence 
of record, the Board concludes the lay statements are not 
credible.  Further, the Board concludes that the medical 
evidence of record is more probative than the lay statements 
submitted by the veteran.  

In this regard, although the veteran has a current diagnosis 
of irritable bowel syndrome, the medical evidence of record 
indicates the veteran did not seek treatment for this 
condition until 1998, approximately twenty-eight years after 
separation from service. The veteran's post-service medical 
records provide highly probative evidence against the claim.  
The long period of time in which the veteran failed to seek 
treatment for a gastrointestinal disorder weighs against the 
claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In October 2004 a VA examiner reviewed the veteran's medical 
records and diagnosed irritable bowel syndrome, although the 
examiner did not reach an opinion regarding the etiology of 
the veteran's.  Although the veteran has submitted an opinion 
statement from his private physician relating irritable bowel 
syndrome to active service, this opinion is not supported by 
the evidence.  In this regard, Dr. A. D. W. did not review 
the veteran's service medical records prior to rendering a 
medical opinion. Further, Dr. A. D. W.'s medical opinion is 
based on the veteran's reported medical history, which the 
Board has previously determined to be not credible. There is 
no medical evidence of complaints or treatment for a 
gastrointestinal disorder during service. As a medical 
opinion can be no better than the facts alleged by an 
appellant, an opinion based on an inaccurate factual premise 
has no probative value. See Reonal v. Brown, 5 Vet. App. 460, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Further, the Board may reject a medical opinion that is based 
on facts provided by the veteran that have been found to be 
inaccurate or that are contradicted by other facts of record. 
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
((citing Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. 
Brown, 5 Vet. App. 458 (1993)). 

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful military service for 
which the Board is grateful. However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which the claim for service connection 
may be granted. In this regard, the evidence that the veteran 
experienced a gastrointestinal disorder, to include irritable 
bowel syndrome, while in service, is outweighed by the 
evidence that he did not.  Thus, the criteria for a grant of 
service connection have not been met.  The preponderance of 
evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and the claim for service connection 
for irritable bowel syndrome must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated June 2003 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and his service 
administrative records.  The veteran was provided a VA 
medical examination for irritable bowel syndrome in October 
2004.  Although the VA examiner did not render an opinion 
regarding service connection, the Board concludes a remand 
for a nexus opinion is not necessary.  The evidence of record 
does not reflect evidence of an incident or injury in 
service. The veteran testified before the undersigned 
Veterans Law Judge in April 2006.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER
Entitlement to service connection for irritable bowel 
syndrome is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand. Where the 
Remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance. Id. Given the 
Court's directive in Stegall, the case must again be 
remanded.

The Board remanded the veteran's claims for service 
connection for a back condition, a prostate condition, and 
asbestosis in March 2007.  Specifically, the Board noted that 
the veteran was in receipt of Social Security Administration 
(SSA) Disability Insurance Benefits for degenerative disc 
disease of the lumbar spine, in addition to several unrelated 
disabilities.  The records associated with the veteran's SSA 
disability claim have not been requested.  See SSA Notice of 
Decision - Fully Favorable (September 1999).  

In addition, service medical records reflect treatment for 
low back pain in October 1967, June 1968, and July 1968.  The 
veteran complained of recurrent back pain at separation from 
service in February 1970.  VA has the duty to assist the 
veteran in the development of his claim by providing him with 
an opinion to determine whether a medical nexus exists 
between his current diagnosis of degenerative disc disease of 
the lumbar spine and his complaints of back pain during 
service.

The veteran also claims service connection for a prostate 
condition.  Medical evidence submitted by the veteran 
reflects a diagnosis of neurogenic bladder and benign 
prostatic hypertrophy.  The veteran has submitted January 
2001 private medical records which reflect a diagnosis of 
neurogenic bladder most likely related to his back condition.  
The Board finds the issue of service connection for a 
prostate condition to be inextricably intertwined with the 
issue of service connection for a back condition. Thus, 
adjudication of the veteran's claim for service connection 
for a prostate condition will be held in abeyance pending 
further development of the veteran's claim for service 
connection for a back condition.

The veteran also seeks service connection for asbestosis, 
which he attributes to in-service asbestos exposure.  M21-1, 
Part VI, para. 7.21 contains guidelines for the development 
of asbestos exposure cases. Part (a) in essence acknowledges 
that inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis). Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and have 
had prior asbestos exposure. M21-1, Part VI, para. 7.21(b) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers. Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

In February 2003 the RO attempted to develop the veteran's 
claim for asbestosis by requesting information regarding his 
in-service asbestos exposure.  The veteran failed to reply.  
However, in April 2006 the veteran testified to asbestos 
exposure in the summer or fall of 1968 at Ft. Riley, Kansas, 
when the barracks floor tile was removed and replaced.  
(Transcript 15-17).  

July 2001 private treatment records reflect a diagnosis of 
asbestosis and possible right mid-lung cancer. The veteran 
reported a long standing history of post-service occupational 
asbestos exposure to his private physician.  In light of the 
additional evidence provided by the veteran, the claim must 
be developed pursuant to M21-1, Part VI, para. 7.21. The 
veteran must be asked again to provide his pre- and post-
service occupational history with respect to asbestos 
exposure.  In addition, if he has made a claim based on such 
exposure, he should provide copies of the claim and 
supporting documentation, or sufficient information so that 
VA may obtain that documentation.  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  To ensure that the VA 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim, the issues of service 
connection for a back condition, a prostate condition, 
irritable bowel syndrome, and asbestosis are REMANDED for the 
following development: 

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as copies of 
all evidentiary records, including all 
non-VA medical records not already 
associated with the file, which were used 
as the bases for the decisions. 

2.  Develop the veteran's claim for 
asbestosis in accordance with M21-1, Part 
VI, para. 7.21. The RO must specifically 
develop evidence regarding asbestos 
exposure during the renovation of the 
barracks on Ft. Riley, Kansas in the 
summer and fall of 1968.  Further, the RO 
must request that the veteran provide a 
history of pre- and post-service asbestos 
exposure, and provide copies of supporting 
documentation of any claims based on 
exposure other than in service, or 
identify sources where VA may obtain that 
documentation. 

3.  After completion of the aforementioned 
development, the veteran's claim file 
should be submitted to a VA medical 
examiner to issue an opinion as to whether 
it is as least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's claimed disabilities, to 
include a back condition and asbestosis are 
related to service.  The claim folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  The examiner should obtain any 
tests or studies deemed necessary for an 
accurate assessment.  

The examiner should also identify the 
veteran's current prostate/bladder 
disabilities and determine whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
such disability is the result of, or has 
been increased by, his back condition, if 
the back condition is determined to be 
service-connected. 

4.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues remaining on appeal.  
If any benefits sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


